Case 9:19-cv-81160-RS Document 158-8 Entered on FLSD Docket 02/18/2020 Page 1 of 3
    Case 9:19-cv-81160-RS Document 158-8 Entered on FLSD Docket 02/18/2020 Page 2 of 3




From:                                 Lizza C. Constantine <Lizza.Constantine@csklegal.com>
Sent:                                 Wednesday, February 5, 2020 3:32 PM
To:                                   Nightingale Dawson, Elana (DC); Stebbins Bina, Jessica (CC)
Cc:                                   brett.govett@nortonrosefulbright.com; jackie.baker@nortonrosefulbright.com; Justin B.
                                      Levine; robert.greeson@nortonrosefulbright.com; Jonathan Vine; Michael Boehringer;
                                      epincow@lashgoldberg.com; mgoldberg@lashgoldberg.com; Gass, Andrew (Bay Area);
                                      Stebbins Bina, Jessica (CC); Damle, Sy (DC)
Subject:                              Apple, Inc. vs. Corellium, LLC - Subpoenas and Deposition Notices
Attachments:                          Notice of Deposition - Chris Betz.pdf; Notice of Deposition - Jason Shirk.pdf; Subpoena
                                      - Steve Smith.pdf; Subpoena - Jon Andrews.pdf; Subpoena - Ivan Krstic.pdf; Subpoena
                                      - Jason Shirk.pdf; Subpoena - Craig Federighi.pdf


Counsel,

Please advise if you will accept service for the following individuals (subpoenas attached):

-Craig Federighi
-Jason Shirk
-Ivan Krstic
-Jon Andrews
-Steve Smith

Additionally, please see attached updated notice of deposition for Jason Shirk (updating place of deposition) and a
notice of deposition for Chris Betz.

Best Regards,




                                                         Lizza C. Constantine
                                                         Associate
                                                         Tel: 561-612-3476 | Fax: 561-683-8977
                                                         Lizza.Constantine@csklegal.com

                                                         Cole, Scott & Kissane P.A.
             The Florida Law Firm                        222 Lakeview Avenue, Suite 120
                                                         West Palm Beach, Florida 33401
           www.csklegal.com




Confidentiality Notice: This communication is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521. It is legally privileged (including attachments) and is intended only for the use of the individual(s) or entity(ies) to which
it is addressed. It may contain information that is confidential, proprietary, privileged, and/or exempt from disclosure under
                                                                  1
    Case 9:19-cv-81160-RS Document 158-8 Entered on FLSD Docket 02/18/2020 Page 3 of 3
applicable law. Any review, retransmission, dissemination or other use of, or taking of any action in reliance upon this
information by persons or entities other than the intended recipient is strictly prohibited. If you have received this
communication in error, please notify us so that we may take the appropriate action and avoid troubling you further. If you
are not the intended recipient(s), please destroy this message, and any attachments, and notify the sender by return e-mail.
Thank you for your cooperation.




                                                               2
